PER CURIAM:
This is an appeal from the order of the Juvenile Division of the Circuit Court of Moniteau County by which the court taxed as costs a $50 fee of a guardian ad litem for an allegedly neglected child and ordered the same to be paid by the Division of Family Services.
The Missouri Division of Family Services has appealed, claiming the court was without authority to assess the payment of the guardian ad litem’s fee against the Division.
Since the order appealed from (August 26, 1982) the Eastern District of this court has decided the case entitled In the Interest of C.D.S. v. Missouri Division of Family Services, 652 S.W.2d 233 (Mo.App.1983). That case involved the same issue as the one before us, and held that the juvenile court had erroneously allowed recovery of a child’s guardian ad litem’s fee against the Division.
The order complained of is vacated and the case is remanded to the court for reassessment of guardian ad litem’s fee in ac*123cordance with § 210.160.4, RSMo (Supp. 1982), and in accordance with the above-cited decision.